Citation Nr: 0944147	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  08-07 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant may be recognized as the Veteran's 
surviving spouse for Department of Veterans Affairs (VA) 
death benefits purposes.


WITNESSES AT HEARING ON APPEAL

Appellant, C.M., and A.C.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran had active duty from September 1941 to January 
1942, from March 1942 to May 1942, and from November 1944 to 
June 1946.  He died in November 1947.  The appellant, through 
others on her behalf, alleges that she is the Veteran's 
surviving spouse.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

As noted above, the Veteran died in November 1947.  There is 
information of record indicating that the Veteran's spouse 
died before him, in July 1945, and that the Veteran and his 
spouse left behind a surviving son who successfully applied 
for VA death benefits in August 1955.  

However, in the current appeal the appellant is alleged to be 
the spouse previously believed to have died in July 1945 and 
therefore to be the Veteran's surviving spouse; and the 
Veteran is alleged to have a surviving daughter, who provided 
testimony at a July 2009 Board hearing, rather than a 
surviving son.

In June 2009 the RO received two affidavits.  In one 
affidavit, received and dated in June 2009, affiants A.A. and 
C.L. attest that they have personal knowledge that the 
current appellant is the Veteran's surviving spouse, and that 
the Veteran's son died at age three, in February 1945.  In a 
second affidavit, dated in April 2007 and received by the RO 
in June 2009, affiants A.A. and R.T. attest that they have 
personal knowledge of the Veteran's alleged surviving 
daughter's birth, and of the Veteran's son's alleged death at 
age three. 

The newly received affidavits are directly relevant to the 
matter on appeal.  They were received by the RO on June 24, 
2009, after issuance of the most recent supplemental 
statement of the case in May 2009.  Further, the affidavits 
were received prior to review of the appeal for certification 
by the RO later in June 2009, and prior to actual 
certification of the appeal to the Board in September 2009.  
Consequently, VA regulations and procedural due process 
require that the RO issue a supplemental statement of the 
case that includes consideration of this newly received 
relevant evidence.  See 38 C.F.R. § 19.31 (2009).    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Readjudicate the issue on appeal 
(whether the appellant may be recognized as 
the Veteran's surviving spouse for VA death 
benefits purposes) with consideration of 
all evidence received since issuance of the 
most recent supplemental statement of the 
case in May 2009.  

Readjudication must include consideration 
of (1) an affidavit, received and dated in 
June 2009, in which affiants A.A. and C.L. 
attest that they have to have personal 
knowledge that the current appellant is the 
Veteran's surviving spouse, and that the 
Veteran's son died at age three, in 
February 1945; and (2) an affidavit, dated 
in April 2007 and received by the RO in 
June 2009, in which affiants A.A. and R.T. 
attest that they have personal knowledge of 
the Veteran's alleged surviving daughter's 
birth, and of the Veteran's son's alleged 
death at age three.  

2.  If the benefit sought remains denied, 
the appellant must be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board.  By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

